Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/12/2021 has been entered.  Claims 1-25 are pending. Claims 1-25 are currently rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, “the parameters sent in the information block” lacks antecedent basis. 
	Regarding claim 12, “the higher layer signaling” lacks antecedent basis. 
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2020/0396760 A1) hereinafter “Yi”.
	Regarding claim 1:
Yi discloses a method performed by a wireless device, the method comprising: 
transmitting, to a user equipment (Fig. 3, 110), a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS) (Fig. 32, 3204; Para. [0537]); and 
transmitting, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS (Fig. 32, “Second-stage DCI piggybacked on an SPS PDSCH”; Para. [0439], “P-DCI”; [0542], “second-stage DCI”), the information block comprising signaling (Fig. 31, 3104-3) indicating at least one of: a modulation and coding scheme (MCS) for a subsequent transmission (“2nd TB MCS”), a transmit power control command (TPC) for physical uplink control channel (PUCCH) (“TPC”), PDSCH-to-HARQ feedback timing indicator (“HARQ feedback timing”), and PUCCH resource indicator (“PUCCH ARI”).
	Regarding claim 2:
Yi further discloses wherein the signaling is contained in a media access control (MAC) sub-header of the information block (Para. [0510]).
	Regarding claim 3:

	Regarding claim 4:
Yi further discloses sending a subsequent transmission configured based on the parameters sent in the information block (Para. [0379]; wireless device sends PDSCH-to-HARQ feedback to base station).
	Regarding claim 5:
Yi further discloses wherein the information block comprises signaling indicating at least one of the following parameters: frequency resource assignment, time domain resource assignment, virtual resource block (VRB)-to-physical resource block (PRB) mapping (Fig. 31, “VRB-to-PRB”), PRB bundling size indicator, rate matching indictor, redundancy version, zero power (ZP) channel state information (CSI)-reference signals (RS) trigger to trigger aperiodic ZP CSI-RS, downlink assignment index, Service Request System (SRS) request, code block group (CBG) transmission information (CBGTI), CBG flushing out information (CBGFI), antenna ports, DeModulation Reference Signal (DMRS) sequence initialization, number of repetitions, periodicity, hybrid automatic repeat request (HARQ) ACK/NACK feedback, new-Radio Network Temporary Identifier (RNTI), periodicity, timedomainOffset, nrofHARQ-Processes, MCS table, and downlink power offset. 
Regarding claim 6:
Yi further discloses wherein the MAC sub-header includes a subfield for physical uplink control channel (PUCCH), the PUCCH subfield including an index indicating a HARQ-ACK feedback (Fig. 31, “HARQ feedback timing”; Para. [0379], [0474])
	Regarding claim 7:

	Regarding claim 9:
Yi further disclose wherein the MAC sub-header includes a subfield for a downlink assignment index (DAI), wherein the index has a bit width of 2 or 4 bits (Fig. 31. “DAI”; Para. [0376]). 
	Regarding claim 10:
Yi further discloses whrein the TPC command for scheduled PUCCH has a bit width of 2 bits (Fig. 31, “TPC”; Para. [0377]).
	Regarding claim 11:
Yi further discloses wherein the ZP CSI-RS trigger to trigger aperiodic ZP CSI-RS has a bit width of 2 bits (Para. [0413]). 
Regarding claim 13:
Yi further discloses wherein the SRS request has a bit width of 2 bits (Para. [0425]). 
Regarding claim 14:
Yi further discloses receiving a corresponding MAC control element (CE) confirmation (Para. [0510], “base station may configure one or more sets of parameters via RRC configuration and/or via MAC CEs. Each set of parameters may comprise one or more DCI fields transmitted in second-stage DCI … The wireless device may receive a scheduled PDSCH (e.g., based on information in DCI fields … The wireless device may send a HARQ-ACK feedback message based on receiving a scheduled PDSCH transmission.”). 
Regarding claim 15:
Yi discloses an electronic device (Fig. 3, 120A) comprising: 
a transceiver (Fig. 3, 320A) for sending or receiving a wireless transmission; and 

	Regarding claims 16-21 and 23-24:
	Claims 16-21 and 23-24 are directed to features similar to those of claims 2-7 and 9-10.  The same rejections set forth in rejecting claims 2-7 and 9-10 are also applicable to claims 16-21 and 23-24.
	Regarding claim 25:
	Yi discloses a non-transitory machine readable storage medium (Fig. 3, 322A) comprising a plurality of instructions (Fig. 3, 323A) adapted to be executed to implement a method for semi-persistent scheduling (SPS) configuration (, the method comprising: transmitting, to a user equipment, a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS); and transmitting, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS, the information block comprising signaling indicating at least one of: a modulation and coding scheme (MCS) for a subsequent transmission, a transmit power control command (TPC) for PUCCH, PDSCH-to-HARQ feedback timing indicator, and PUCCH resource indicator (See rejection of Claim 1 above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Muruganathan et al. (US 2021/0321353 A1) hereinafter “Murugnathan”.
Regarding claims 8 and 22:
Yi does not disclose wherein the PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in the RCC signal.
Muruganathan teaches a PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in RCC signal (Para. [0118]-[0119], and TABLE 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Yi in view of Muruganathan to include the feature that the PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in the RCC signal in order to determine HARQ feedback timing based on a set of number of slots provided by higher layer signaling as predefined in the prior art. 

Allowable Subject Matter
The indicated allowability of claims 1-7, 9-11 and 13-25 is withdrawn in view of the newly discovered references to Yi and Muruganthan.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465